DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 has been amended to include determining a vehicle heading and a first yaw term while the vehicle is in motion. Therefore the arguments with respect to the previous claim language are moot. Further, applicant has asserted that Robinson does not teach the amended claim limitation of determining, via the yaw-rate sensor, a first yaw term while the vehicle is in motion, however examiner respectfully disagrees. Robinson teaches a yaw sensor that provides a yaw rate of rotation while the direction of motion of the vehicle changes (Robinson: Col. 3, lines 25-36; i.e., the yaw sensor provides an indication of a yaw rate of rotation of the yaw sensor about a yaw axis of the yaw sensor. For example, the yaw sensor may comprise a gyroscope arranged to have a reference axis that is aligned with or substantially parallel to a yaw axis of the vehicle. Thus, in this example, if the direction of motion of the vehicle changes, then the amount and/or rate of change to the direction of the vehicle may be similar to (or may correspond to) the amount and/or rate of change to a yaw direction of the yaw sensor). Therefore, Robinson does teach the claim limitation as amended in independent claims 1 and 13. 
Applicant's arguments filed 08/04/2021 with respect to the rejection 11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that the teachings of Takaki in combination with Robinson do not teach determining a mean value for the periodically determined bias parameter, however examiner respectfully disagrees. Robinson teaches determining a . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 12-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al. (U.S. Patent No. 10502574; hereinafter Robinson).
Regarding claim 1, Robinson teaches a method for monitoring an on-vehicle yaw-rate sensor (Robinson: Col. 3, lines 37-40; i.e., the vehicle also includes a controller that receives the indication of the yaw rate provided by the yaw sensor),
the method comprising: determining a vehicle heading while the vehicle is in motion (Robinson: Col. 12, lines 37-41; i.e., sensor 308 comprises a direction sensor, such as a gyroscope for instance, that is mounted on platform 306 and aligned with a directional axis of a vehicle (e.g., axis 114, 116, or 118) to provide an indication of a direction of motion of the vehicle; the phrase ‘direction of motion’ implies the measurement is taken while the vehicle is in motion);
determining a first vehicle heading parameter based upon the vehicle heading (Robinson: Col. 19, lines 32-36; i.e., method 500 may involve detecting that the vehicle is stationary (e.g., using a GPS measurement, accelerometer measurements, other sensor measurements, tracking wheel motion, etc.), preventing rotation of the platform based on at least the detection);
determining, via the yaw-rate sensor, a second vehicle heading parameter (Robinson: Col. 19, lines 28-32; i.e., the sensor may output a yaw rate measurement other than zero even if the sensor is stationary (e.g., actual yaw direction of sensor unchanged) due to the sensor being associated with a bias error);
determining a yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter (Robinson: Col. 19, lines 37-39; i.e., receiving an indication of a bias yaw rate measurement from the sensor during the prevention of the rotation of the platform; the bias yaw rate measurement is based on stationary status and the nonzero yaw rate measurement);
determining, via the yaw-rate sensor, a first yaw term while the vehicle is in motion (Robinson: Col. 3, lines 25-36; i.e., the yaw sensor provides an indication of a yaw rate of rotation of the yaw sensor about a yaw axis of the yaw sensor. For example, the yaw sensor may comprise a gyroscope arranged to have a reference axis that is aligned with or substantially parallel to a yaw axis of the 
and determining a final yaw term based upon the first yaw term and the yaw-rate sensor bias parameter (Robinson: Col. 19, lines 39-46; i.e., determining the target value based on the bias yaw rate measurement … Through this process, for instance, method 500 can account for bias measurement errors as well as scale factor errors).
Regarding claim 2, Robinson teaches the method according to claim 1. Robinson further teaches wherein determining the vehicle heading while the vehicle is in motion comprises monitoring input from a global navigation satellite system (GNSS) sensor to determine the vehicle heading (Robinson: Col. 8, GPS 226 may include any sensor (e.g., location sensor) configured to estimate a geographic location of vehicle 200. In some examples, vehicle 200 (or a component thereof) could determine a velocity of vehicle 200 and/or timing information (e.g., time, date, etc.) based on output from GPS 226).
Regarding claim 8, Robinson teaches the method according to claim 1. Robinson further teaches the method further comprising controlling operation of the vehicle based upon the final yaw term (Robinson: Col. 19, lines 40-44; i.e., the vehicle can rotate the platform at a rate of rotation that is also based on the determined target value (i.e., toward a bias rate of rotation that corresponds to the bias yaw rate measurement of a stationary sensor)).
Regarding claim 9, Robinson teaches the method according to claim 1. Robinson further teaches wherein determining the first vehicle heading parameter based upon the vehicle heading comprises determining a first vehicle heading change rate based upon the first vehicle heading parameter
Regarding claim 10, Robinson teaches the method according to claim 1. Robinson further teaches wherein determining, via the yaw-rate sensor, the second vehicle heading parameter comprises determining a second vehicle heading change rate based upon the second vehicle heading parameter (Robinson: Col. 13, lines 51-53; i.e., sensor 408 can be configured as a yaw sensor to provide an indication of a direction of motion of a vehicle (or rate of change thereof)).
Regarding claim 12, Robinson teaches the method according to claim 1. Robinson further teaches wherein determining the vehicle heading while the vehicle is in motion comprises determining the vehicle heading during dynamic vehicle operation that includes operation on a curved roadway (Robinson: Col. 4, lines 61-63; i.e., the estimated yaw direction of the vehicle may still be prone to errors due to vehicle dynamics when the vehicle is turning around a corner; Col. 7, lines 41-43; i.e., a roll rotation of vehicle 100 about roll axis 118 may occur as a result of vehicle 100 traveling along a curved driving surface (e.g., road camber, etc.)).
Regarding claim 13, Robinson teaches a vehicle, comprising: a yaw-rate sensor (Robinson: Col. 3, lines 25-27; i.e., the yaw sensor provides an indication of a yaw rate of rotation of the yaw sensor about a yaw axis of the yaw sensor);
a second sensor arranged to monitor a vehicle heading (Robinson: Col. 8, line 66 – Col. 9, line 2; i.e., GPS 226 may include a transceiver configured to estimate a position of vehicle 200 with respect to the Earth, and/or estimate other data (e.g., velocity, time, etc.) based on signals from satellite(s));
and a controller, in communication with the yaw-rate sensor and the second sensor (Robinson: Col. 3, lines 37-40; i.e., the vehicle also includes a controller (e.g., computing device, circuitry, control system, etc.) that receives the indication of the yaw rate provided by the yaw sensor),
the controller including a memory device including an instruction set (Robinson: Col. 11, lines 32-34; i.e., data storage 214 may contain instructions 216 (e.g., program logic) executable by processor 212 to execute various vehicle functions),
the instruction set executable to: determine, via the second sensor, a vehicle heading while the vehicle is in motion (Robinson: Col. 12, lines 37-41; i.e., sensor 308 comprises a direction sensor, such as a gyroscope for instance, that is mounted on platform 306 and aligned with a directional axis of a vehicle (e.g., axis 114, 116, or 118) to provide an indication of a direction of motion of the vehicle; the phrase ‘direction of motion’ implies the measurement is taken while the vehicle is in motion),
determine a first vehicle heading parameter based upon the vehicle heading (Robinson: Col. 19, lines 32-36; i.e., method 500 may involve detecting that the vehicle is stationary (e.g., using a GPS measurement, accelerometer measurements, other sensor measurements, tracking wheel motion, etc.), preventing rotation of the platform based on at least the detection),
determine, via the yaw-rate sensor, a second vehicle heading parameter (Robinson: Col. 19, lines 28-32; i.e., the sensor may output a yaw rate measurement other than zero even if the sensor is stationary (e.g., actual yaw direction of sensor unchanged) due to the sensor being associated with a bias error),
determine a yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter (Robinson: Col. 19, lines 37-39; i.e., receiving an indication of a bias yaw rate measurement from the sensor during the prevention of the rotation of the platform; the bias yaw rate measurement is based on stationary status and the nonzero yaw rate measurement),
determine, via the yaw-rate sensor, a first yaw term while the vehicle is in motion (Robinson: Col. 3, lines 25-36; i.e., the yaw sensor provides an indication of a yaw rate of rotation of the yaw sensor about a yaw axis of the yaw sensor. For example, the yaw sensor may comprise a gyroscope arranged to have a reference axis that is aligned with or substantially parallel to a yaw axis of the vehicle. Thus, in this example, if the direction of motion of the vehicle changes, then the amount and/or rate of change to the direction of the vehicle may be similar to (or may correspond to) the amount and/or rate of change to a yaw direction of the yaw sensor),
determine a final yaw term based upon the first yaw term and the yaw-rate sensor bias parameter (Robinson: Col. 19, lines 39-46; i.e., determining the target value based on the bias yaw rate measurement … Through this process, for instance, method 500 can account for bias measurement errors as well as scale factor errors),
and control operation of the vehicle based upon the final yaw term (Robinson: Col. 19, lines 40-44; i.e., the vehicle can rotate the platform at a rate of rotation that is also based on the determined target value (i.e., toward a bias rate of rotation that corresponds to the bias yaw rate measurement of a stationary sensor)).
Regarding claim 14, Robinson teaches the vehicle according to claim 13. Robinson further teaches wherein the second sensor arranged to monitor the vehicle heading comprises a global navigation satellite system (GNSS) sensor (Robinson: Col. 8, GPS 226 may include any sensor (e.g., location sensor) configured to estimate a geographic location of vehicle 200. In some examples, vehicle 200 (or a component thereof) could determine a velocity of vehicle 200 and/or timing information (e.g., time, date, etc.) based on output from GPS 226).
Regarding claim 19, Robinson teaches the vehicle according to claim 13. Robinson further teaches the vehicle further comprising the instruction set executable to control operation of the vehicle based upon the final yaw term (Robinson: Col. 19, lines 40-44; i.e., the vehicle can rotate the platform at a rate of rotation that is also based on the determined target value (i.e., toward a bias rate of rotation that corresponds to the bias yaw rate measurement of a stationary sensor)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson.
Regarding claim 7, Robinson teaches the method according to claim 1. Robinson further teaches the method further comprising detecting a fault associated with the yaw-rate sensor when the yaw-rate sensor bias parameter is greater than a threshold (Robinson: Col. 5, lines 10-14; i.e., the controller may estimate the direction of the vehicle based on the pitch orientation in response to the roll sensor indicating at least a threshold amount of change to the roll orientation of the vehicle).
Robinson does not appear to specifically disclose the threshold associated with the yaw-rate sensor being exceeded, but does disclose the threshold associated with the roll sensor being exceeded. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson to have further incorporated detecting a fault with the yaw-rate sensor when a threshold is exceeded. Doing so would allow the system to determine that there is a fault with the yaw-rate sensor and determine the bias parameter (Robinson: Col. 19, lines 28-32; i.e., the sensor may output a yaw rate measurement other than zero even if the sensor is stationary (e.g., actual yaw direction of sensor unchanged) due to the sensor being associated with a bias error).
Regarding claim 18, Robinson teaches the vehicle according to claim 13. Robinson further teaches the method further comprising detecting a fault associated with the yaw-rate sensor when the yaw-rate sensor bias parameter is greater than a threshold (Robinson: Col. 5, lines 10-14; i.e., the controller may estimate the direction of the vehicle based on the pitch orientation in response to the roll sensor indicating at least a threshold amount of change to the roll orientation of the vehicle).
Robinson does not appear to specifically disclose the threshold associated with the yaw-rate sensor being exceeded, but does disclose the threshold associated with the roll sensor being exceeded. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Robinson to have further incorporated detecting a fault with the yaw-rate sensor when a threshold is exceeded. Doing so would allow the system to determine that there is a fault with the yaw-rate sensor and determine the bias parameter (Robinson: Col. 19, lines 28-32; i.e., the sensor may output a yaw rate measurement other .
Claims 3-6, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson and further in view of Takaki et al. (U.S. Publication No. 2020/0031352; hereinafter Takaki).
Regarding claim 3, Robinson teaches the method according to claim 1. Robinson further teaches wherein determining the vehicle heading while the vehicle is in motion comprises: determining, via a GNSS sensor, a map heading parameter (Robinson: Col. 8, line 66 – Col. 9, line 2; i.e., GPS 226 may include a transceiver configured to estimate a position of vehicle 200 with respect to the Earth, and/or estimate other data (e.g., velocity, time, etc.) based on signals from satellite(s));
determining, via a camera, a camera heading parameter (Robinson: Col. 10, lines 3-7; i.e., computer vision system 246 may be any system configured to process and analyze images captured by camera 234 in order to identify objects and/or features in the environment in which vehicle 200 is located, including, for example, traffic signals and obstacles);
and determining, via a third sensor, a third heading parameter (Robinson: Col. 9, lines 21-26; i.e., laser rangefinder or LIDAR 232 may be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode. In some examples, LIDAR unit 232 may include multiple LIDARs that each have a unique position and/or configuration suitable for scanning a particular region of an environment around vehicle 200).
Robinson does not teach determining respective first, second, and third weighting factors for the map heading parameter, camera heading parameter, and third heading parameter, respectively; and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors.
determining respective first, second, and third weighting factors for the map heading parameter, camera heading parameter, and third heading parameter, respectively (Takaki: Par. 39; i.e., sensor readings may be weighted; the sensor readings including those of monitoring devices (Takaki: Par. 29) such as a camera, GPS, and LIDAR); and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors (Takaki: Par. 60; i.e., when using both the surroundings information and the location information, the error calculation unit 33 may use an average of location information acquired from both the surroundings information and the location information or a weighted average of location information acquired from both the surroundings information and the location information with weighting factors depending on situations; The parameter may be calculated based on a weighted average of the sensor heading parameters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson to have further incorporated determining respective first, second, and third weighting factors for the map heading parameter, camera heading parameter, and third heading parameter, respectively; and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors, as taught by Takaki. Doing so would allow the system to make determinations based more heavily on the information received from the most accurate sensors (Takaki: Par. 60; i.e., the location information acquired from the GNSS receiver is higher in accuracy than the surroundings information acquired from the surroundings monitoring devices. Therefore, preferably, when using either one of the surroundings information and the location information depending on situations, the location information acquired from the GNSS receiver may be used preferentially as the second information).
Regarding claim 4, Robinson in view of Takaki teaches the method according to claim 3. Robinson further teaches wherein the third sensor includes a surround-view camera (Robinson: Col. 9, lines 27-29; i.e., camera 234 may include any camera (e.g., a still camera, a video camera, etc.) configured to capture images of the environment in which vehicle 200 is located; Col. 9, lines 57-60; i.e., sensor system 204 may be implemented as multiple sensor units each mounted to the vehicle in a respective position (e.g., top side, bottom side, front side, back side, right side, left side, etc.); to capture images of the entire environment, the camera must be of the surround-view variety),
wherein determining, via the third sensor, the third heading parameter comprises determining the third heading parameter based upon the surround-view camera (Robinson: Col. 10, lines 3-7; i.e., computer vision system 246 may be any system configured to process and analyze images captured by camera 234 in order to identify objects and/or features in the environment in which vehicle 200 is located, including, for example, traffic signals and obstacles),
and wherein determining the first vehicle heading parameter comprises determining the first 20P050172 vehicle heading parameter based upon the map heading parameter, the camera heading parameter, and the third heading parameter (Robinson: Col. 10, lines 18-22; i.e., navigation and pathing system 248 may be configured to incorporate data from sensor fusion algorithm 244, GPS 226, LIDAR unit 232, and one or more predetermined maps so as to determine the driving path for vehicle 200; the sensor fusion algorithm includes data from the sensor system 204 which includes data from the camera).
Regarding claim 5, Robinson in view of Takaki teaches the method according to claim 3. Robinson further teaches wherein the third sensor includes a LIDAR device (Robinson: Col. 9, lines 15-17; i.e., laser range finder or LIDAR unit 232 may include any sensor configured to sense objects in the environment in which vehicle 200 is located using lasers),
wherein determining, via the third sensor, the third heading parameter comprises determining the third heading parameter based upon the LIDAR device (Robinson: Col. 9, lines 21-26; i.e., laser rangefinder or LIDAR 232 may be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode. In some examples, LIDAR unit 232 may include multiple LIDARs that each have a unique position and/or configuration suitable for scanning a particular region of an environment around vehicle 200),
and wherein determining the first vehicle heading parameter comprises determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, and the third heading parameter (Robinson: Col. 10, lines 18-22; i.e., navigation and pathing system 248 may be configured to incorporate data from sensor fusion algorithm 244, GPS 226, LIDAR unit 232, and one or more predetermined maps so as to determine the driving path for vehicle 200; the sensor fusion algorithm includes data from the sensor system 204 which includes data from the camera).
Regarding claim 6, Robinson in view of Takaki teaches the method according to claim 3, but Robinson does not teach wherein the first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively, are dynamically determined based upon expected reliabilities of the map heading parameter from the GNSS sensor, the camera heading parameter from the camera, and the third heading parameter from the third sensor.
However, in the same field of endeavor, Takaki teaches wherein the first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively, are dynamically determined based upon expected reliabilities of the map heading parameter from the GNSS sensor, the camera heading parameter from the camera, and the third heading parameter from the third sensor (Takaki: Par. 60; i.e., typically, the location 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson to have further incorporated wherein the first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively, are dynamically determined based upon expected reliabilities of the map heading parameter from the GNSS sensor, the camera heading parameter from the camera, and the third heading parameter from the third sensor, as taught by Takaki. Doing so would allow the system to make determinations based on the most reliable sensors and select backup sensors based on ranking reliabilities (Takaki: Par. 60; i.e., the error calculation unit 33 may be configured to, in situations where the GPS receiver 13 cannot receive positioning signals, such as in roadway tunnels, acquire the second information from the camera sensor 11 or the radar sensor 12).
Regarding claim 11, Robinson teaches the method according to claim 1. Robinson further teaches periodically determining the first vehicle heading parameter and the second vehicle heading parameter (Robinson: Col. 4, lines 48-52; i.e.,  the controller may monitor passage of time from a time of a previous calibration, and may then initiate the calibration process in response to at least passage of a threshold amount of time from the time of the previous calibration);
and periodically determining a bias parameter based upon the periodically determined first vehicle heading parameter and second vehicle heading parameter (Robinson: Col. 19, lines 37-39; i.e., receiving an indication of a bias yaw rate measurement from the sensor during the prevention of the 
Robinson does not teach wherein determining the yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter comprises determining a mean value for the periodically determined bias parameter.
However, in the same field of endeavor, Takaki teaches wherein determining the yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter comprises determining a mean value for the periodically determined bias parameter (Takaki: Par. 60; i.e., the error calculation unit 33 may use an average of location information acquired from both the surroundings information and the location information; Takaki: Par. 39; i.e., in the case where a plural number of yaw rate sensors 22 are installed, an average over or a mean between a plurality of sensor readings may be used as first information. In such a case, sensor readings may be weighted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson to have further incorporated wherein determining the yaw-rate sensor bias parameter based upon the first vehicle heading parameter and the second vehicle heading parameter comprises determining a mean value for the periodically determined bias parameter, as taught by Takaki. Doing so would allow the system to use first and second information for error calculation from multiple sensors, rather than just one at a time (Takaki: Par. 60; i.e., The error calculation unit 33 may use either or both of surroundings information from the surroundings monitoring devices, such as the camera sensor 11, the radar sensor 12 and the like, and location information from the GNSS receiver, such as the GPS receiver 13, depending on situations).
Regarding claim 15, Robinson teaches the vehicle according to claim 13. Robinson further teaches wherein the second sensor arranged to monitor the vehicle heading comprises a plurality of sensors including a GNSS sensor, a camera, and a third sensor (Robinson: Col. 8, lines 49-53; i.e., the sensors of sensor system 204 include a Global Positioning System (GPS) 226, an inertial measurement unit (IMU) 228, a RADAR unit 230, a laser rangefinder and/or LIDAR unit 232, and a camera 234);
and wherein the instruction set executable to determine, via the second sensor, a vehicle heading while the vehicle is in motion, comprises the instruction set executable to: determine, via the GNSS sensor, a map heading parameter (Robinson: Col. 8, line 66 – Col. 9, line 2; i.e., GPS 226 may include a transceiver configured to estimate a position of vehicle 200 with respect to the Earth, and/or estimate other data (e.g., velocity, time, etc.) based on signals from satellite(s)),
determine, via a camera, a camera heading parameter (Robinson: Col. 10, lines 3-7; i.e., computer vision system 246 may be any system configured to process and analyze images captured by camera 234 in order to identify objects and/or features in the environment in which vehicle 200 is located, including, for example, traffic signals and obstacles),
and determine, via a third sensor, a third heading parameter (Robinson: Col. 9, lines 21-26; i.e., laser rangefinder or LIDAR 232 may be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode. In some examples, LIDAR unit 232 may include multiple LIDARs that each have a unique position and/or configuration suitable for scanning a particular region of an environment around vehicle 200).
Robinson does not teach determining respective first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively, and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors.
determining respective first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively (Takaki: Par. 39; i.e., sensor readings may be weighted; the sensor readings including those of monitoring devices (Takaki: Par. 29) such as a camera, GPS, and LIDAR), and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors (Takaki: Par. 60; i.e., when using both the surroundings information and the location information, the error calculation unit 33 may use an average of location information acquired from both the surroundings information and the location information or a weighted average of location information acquired from both the surroundings information and the location information with weighting factors depending on situations; The parameter may be calculated based on a weighted average of the sensor heading parameters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Robinson to have further incorporated determining respective first, second, and third weighting factors for the map heading parameter, the camera heading parameter, and the third heading parameter, respectively, and determining the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, the third heading parameter, and the respective first, second, and third weighting factors, as taught by Takaki. Doing so would allow the system to make determinations based more heavily on the information received from the most accurate sensors (Takaki: Par. 60; i.e., the location information acquired from the GNSS receiver is higher in accuracy than the surroundings information acquired from the surroundings monitoring devices. Therefore, preferably, when using either one of the surroundings information and the location information depending on situations, the location information acquired from the GNSS receiver may be used preferentially as the second information).
Regarding claim 16, Robinson in view of Takaki teaches the vehicle according to claim 15. Robinson further teaches wherein the third sensor includes a surround-view camera (Robinson: Col. 9, lines 27-29; i.e., camera 234 may include any camera (e.g., a still camera, a video camera, etc.) configured to capture images of the environment in which vehicle 200 is located; Col. 9, lines 57-60; i.e., sensor system 204 may be implemented as multiple sensor units each mounted to the vehicle in a respective position (e.g., top side, bottom side, front side, back side, right side, left side, etc.); to capture images of the entire environment, the camera must be of the surround-view variety),
wherein the instruction set is executable to determine the third heading parameter based upon the surround-view camera (Robinson: Col. 10, lines 3-7; i.e., computer vision system 246 may be any system configured to process and analyze images captured by camera 234 in order to identify objects and/or features in the environment in which vehicle 200 is located, including, for example, traffic signals and obstacles),
and wherein the instruction set is executable to determine the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, and the third heading parameter (Robinson: Col. 10, lines 18-22; i.e., navigation and pathing system 248 may be configured to incorporate data from sensor fusion algorithm 244, GPS 226, LIDAR unit 232, and one or more predetermined maps so as to determine the driving path for vehicle 200; the sensor fusion algorithm includes data from the sensor system 204 which includes data from the camera).
Regarding claim 17, Robinson in view of Takaki teaches the vehicle according to claim 15. Robinson further teaches wherein the third sensor includes a LIDAR device (Robinson: Col. 9, lines 15-17; i.e., laser range finder or LIDAR unit 232 may include any sensor configured to sense objects in the environment in which vehicle 200 is located using lasers),
wherein the instruction set is executable to determine the third heading parameter based upon the LIDAR device (Robinson: Col. 9, lines 21-26; i.e., laser rangefinder or LIDAR 232 may be 
and wherein the instruction set is executable to determine the first vehicle heading parameter based upon the map heading parameter, the camera heading parameter, and the third heading parameter (Robinson: Col. 10, lines 18-22; i.e., navigation and pathing system 248 may be configured to incorporate data from sensor fusion algorithm 244, GPS 226, LIDAR unit 232, and one or more predetermined maps so as to determine the driving path for vehicle 200; the sensor fusion algorithm includes data from the sensor system 204 which includes data from the camera).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661